Citation Nr: 1438849	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-31 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION


The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Philadelphia, Pennsylvania.

The Board notes that it is not entirely clear whether the Veteran intended to file an informal claim for service connection for tinnitus by way of his November 2010 correspondence (the notice of disagreement in this case).  Therefore, the agency of original jurisdiction (AOJ) should obtain clarification from the Veteran as to whether he intended to file a claim for service connection for tinnitus.

The appeal is REMANDED to AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from June 1966 to June 1968.  He claims that he has bilateral hearing loss due to loud noise exposure serving in the artillery, including from small and heavy arms fire, cannon fire, and explosions.  He also asserts loud noise exposure in service from jet aircraft, helicopters, and large power generators.  See Statement, July 2010; Notice of Disagreement, November 2010; VA Examination Report, September 2010.  

As an initial matter, the Board acknowledges the Veteran may have intended to assert an alternate theory of entitlement to service connection as secondary to tinnitus, albeit not entirely clear.  See Notice of Disagreement, November 2010.  He did report ringing in his ears in service that he attributes to his current bilateral hearing loss.  He is not, however, presently service connected for tinnitus.  Therefore, there may be no grant of service connection as secondary to tinnitus at this time, although as explained in the introduction above, the Board has referred that matter for further development.  

Also, the Board notes at the outset that the Veteran's service personnel records reflect that his foreign service was in Europe, not Vietnam, and the Veteran reported on his claim that he did not serve in Vietnam.  Therefore, the 38 U.S.C.A. § 1154(b) combat presumption is not for application.  Even so, as the Veteran's service personnel records do show he was assigned to an artillery unit (albeit as a communications chief and radio mechanic), the Board concedes some loud noise exposure from artillery fire in service.

With regard to his service treatment records, they reflect that his pure tone thresholds at 500, 1000, 2000, and 4000 hertz all improved from the time of his induction and separation examinations (having converted the induction examination thresholds from ASA to ISO).

The first medical evidence of hearing loss is an April 2010 audiograph from Ear, Nose, and Throat Associates (Dr. L. F.) showing pure tone thresholds at 500 to 4000 hertz ranging from 20 to 50 decibels in the right ear, and from 20 to 45 decibels in the left ear.  No speech recognition scores were noted.  In a June 2010 letter, Dr. L.F. wrote that the Veteran had loud noise exposure "over the years" (as opposed to in service), and in which he opined that the Veteran had hearing loss most likely due to loud noise exposure.  A Later October 2010 letter from Dr. L.F. reflects he opined that the Veteran's in-service noise exposure "definitely contributes" to his hearing loss.

The Board notes that there is no narrative record of treatment from Dr. L.F. dated in April 2010 relating to the above noted April 2010 audiograph.  Also, the Veteran previously submitted a completed Form 21-4142 authorization to obtain these records, but no request for such records was ever made by the RO.  Therefore, the Board finds that a remand is necessary so that any outstanding treatment records from Dr. L.F. dated in April 2010 may be obtained.

The Veteran was provided with a VA examination in September 2010.  The VA examiner opined that the Veteran's bilateral hearing loss is not related to his active service, reasoning that his hearing was normal at separation.  The Board is mindful, however, that the citation to normal hearing at separation alone does not constitute adequate reasoning.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Board adds that the VA examination was performed prior to the submission by the Veteran of the October 2010 opinion from Dr. L.F.  Therefore, the Board finds that a remand is required to obtain a VA medical opinion to clarify whether the Veteran's hearing loss is related to his conceded loud noise exposure in service, and to include a rationale beyond citing normal hearing at separation from service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any outstanding private treatment records from Dr. L.F. dated in April 2010 (see April 2010 audiograph).  Also, request that the Veteran identify all treatment for his hearing loss, from VA and non-VA providers.  To that end, ask the Veteran to provide Form 21-4142 authorizations as appropriate to obtain the records.

If any of the requested records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided with notice of such and an opportunity to submit any such records in his possession.

2.  After the above development has been completed, ask the same VA examiner who prepared the September 2010 VA audiological examination report to review the entire claims file, including a copy of the Board's remand as well as the recent October 2010 letter from Dr. L.F., and to clarify whether it is "at least as likely as not" (a 50-50 probability) that the Veteran's bilateral hearing loss is related to conceded loud noise exposure in service in an artillery unit (non-combat).  

Any opinion must be accompanied by a complete rationale.  

The Board notes that a rationale is required beyond merely citing normal hearing at separation from service in order to avoid any further remand.

If the same VA examiner who provided the September 2010 VA examination report is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

3.  Then, perform any additional development necessary, and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



